Hall, Justice.
[This was a money rule. A fund was in the hands of' the sheriff, raised from the property of one Elsas, and numerous liens claimed it. The only contest was between two justice court judgments in favor of John W. Hill and certain mortgage fi.fas. in favor of Haas & Weiss and Heidelberger & Schloss. The justice court judgments were originally dated May 4,1882, and rendered respectively for $100.00, principal, interest and costs, and ten per cent attorney’s fee. On April 4, 1883, the justice passed an order, to the effect that the attorney’s fees, having been included in the judgments by mistake, were written off. The notes on which these judgments were rendered contained an agreement that “ all expenses incurred for collecting this contract are to be included.” Hill offered to prove that it was agreed between him and his attorney that there should be no attorney’s fees on these two notes, but that ten per cent, expressed in two other notes of Hill on Elsas, which were put in suit at the same time, was to be accepted by the attorney as compensation for suing all four notes to judgment. The court rejected this.
*123The mortgages,, which were the foundation of the fi. fas. adverse to Hill, were dated August 1 and August 31, 1882, and were foreclosed March 23, 1883.
The court held the justice court fi.fas. void as exceeding the jurisdiction of that court, and awarded the fund to the junior mortgage fi.fas. Hill excepted.]